 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 183 
In the House of Representatives, U. S., 
 
February 26, 2009 
 
RESOLUTION 
Expressing condolences to the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407, and for other purposes. 
 
 
Whereas the people of New York have experienced a terrible tragedy with the loss of 50 lives in the crash of Continental Connection Flight 3407 in Clarence Center, New York, on February 12, 2009;  
Whereas many of the victims of the crash were residents of New York, particularly of the close-knit Western New York community; and  
Whereas Federal, State, and local officials have cooperated to respond to the emergency, investigate the accident, and provide assistance to families devastated by the loss of loved ones: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses condolences to the families, friends, and loved ones of the victims of the crash of Continental Connection Flight 3407;  
(2)honors those who lost their lives, including David Borner, Linda Davidson, Ronald Davidson, Alison Des Forges, Beverly Eckert, John J. Fiore, Ronald Gonzalez, Brad S. Green, Sr., Zhaofang Guo, Kevin Johnston, Ellyce Kausner, Goerges Karm, Nicole Korczykowski, Jerome Krasuski, Brian Kuklewicz, Beth Kushner, Madeline Loftus, Lorin Maurer, Donald McDonald, Coleman Mellett, Dawn Monachino, Jennifer Neill, Gerry Niewood, Johnathan Perry, Mary E. Pettys, Donna Prisco, Matilda Quintero, Marvin Renslow, Julie M. Ries, John G. Roberts III, Kristin Safran, Rebecca Shaw, Ms. Jean Marie Srnecz, Darren Tolsma, Susan Wehle, Ernest W. West, Douglas Wielinski, Shibin Yao, Clay Yarber, and Joseph Zuffoletto, as well as 10 others;  
(3)expresses sympathies to the people of Clarence Center, the entire State of New York, and the Nation who grieve for the victims;  
(4)commends the heroic actions of the first responders, emergency services personnel, and air traffic controllers; and  
(5)commends the hundreds of volunteers who worked together to respond to the tragedy with tremendous courage.  
 
Lorraine C. Miller,Clerk. 
